DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, 6-9 and 20 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Millot (US 20120250461 A1).

Regarding claim 1, Millot teaches a method of acoustic communication between electronic devices. (Abstract, Paragraph 23)

Further regarding claim 1, Millot teaches placing the electronic devices (acoustic modems, 25Mi-2, 25Mi-1, 25M and 25Mi+1) close to each other. (Paragraph 52, Fig.1)

Further regarding claim 1, Millot teaches transmitting, by a first device (25Mi-2, 25Mi-1, 25M or 25Mi+1), a synchronization signal and receiving (38), by the first device, a 

Further regarding claim 1, Millot teaches transmitting, by the second device (25Mi-2, 25Mi-1, 25M or 25Mi+1), the synchronization signal and receiving (38), by the second device, the synchronization signal transmitted by the first device (25Mi-2, 25Mi-1, 25M or 25Mi+1). (Paragraphs 58-59, 26, Fig.4A)

Further regarding claim 1, Millot teaches detecting a time overlap (time out period) of synchronization cycles of the first device and the second device. (Paragraphs 67, 80)

Further regarding claim 1, Millot teaches selecting an acoustic communication channel, when the time overlap (time out period) is detected. (Paragraph 59, Paragraphs 67-68, 80)

Regarding claim 3, Millot teaches wherein, when the time overlap (time out period) of the synchronization cycles is detected, priority of the synchronization signals of the first and second devices is determined and the acoustic communication channel is selected, based on the priority of the synchronization signals. (Paragraphs 59, 63, 67)

Regarding claim 4, Millot teaches wherein the selection of the acoustic communication channel comprises selection of frequency and/or time resources of the acoustic communication channel. (Paragraphs 63, 59-61)

Regarding claim 6, Millot teaches adjustment of the acoustic signal transmission power so as the acoustic communication is performed within a predetermined distance range. (Paragraphs 21, 52, 106-107, 72, Claim 7)

Regarding claim 7, Millot teaches wherein the acoustic signal transmission power is adjusted, depending on a weighted noise value. (Paragraphs 21, 106-107, 72, Claim 7)

Regarding claim 8, Millot teaches wherein the weighted noise value is determined, based on a forecast for a predetermined point of time in the future. (Paragraphs 94, 106-107)

Regarding claim 9, Millot teaches wherein the forecasting is performed on a basis of historical data of the weighted noise value. (Paragraphs 94, 106-107)

Regarding claim 20, Millot teaches a device for acoustic communication, the device comprising one or more acoustic sensors (42, 34) connected to an ambient noise analyzer (25Mi+1). (Paragraphs 21, 53, Claim 7, Figs.1-2)

Further regarding claim 20, Millot teaches one or more acoustic emitters (36) connected to a regulator (44, 32, 36) of acoustic signal transmission power. (Paragraphs 58-59, 67, 80, Fig.2)

Further regarding claim 20, Millot teaches wherein the analyzer (25Mi+1) is connected to the regulator (44, 32, 36) and configured to forecast ambient noise near the device. (Paragraphs 44, 94, 106-107, Figs.1-2)

Further regarding claim 20, Millot teaches the regulator (44, 32, 36) is configured to provide acoustic communication within a predetermined communication distance range, based on the ambient noise forecast. (Paragraphs 94, 106-107, 58-59, 67, 80, Fig.2)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Millot

Regarding claim 11, Millot teaches wherein the forecasting is performed using estimations and calculations. (Paragraphs 79, 86-87) Millot teaches the microcontroller 52 estimates the carrier frequency by analyzing the estimation frame 214 of the training message 146 and the frequency estimation state 220 analyzes the estimation frame 214 to detect whether the frequency of the estimation frame 214 includes a carrier frequency within a predetermined set of N.sub.f carrier frequencies. Millot does not explicitly teach linear extrapolation, however this is a well-known method and is an obvious variation commonly used in the art. Thus it would have been obvious to one having ordinary skill in the art to use linear extrapolation for its intended use.

Regarding claim 12, Millot teaches wherein the forecasting is performed using estimations and calculations. (Paragraphs 79, 86-87) Millot teaches the microcontroller 52 estimates the carrier frequency by analyzing the estimation frame 214 of the training message 146 and the frequency estimation state 220 analyzes the estimation frame 214 to detect whether the frequency of the estimation frame 214 includes a carrier frequency within a predetermined set of N.sub.f carrier frequencies. Millot does not explicitly teach non-linear extrapolation, however this is a well-known method and is an obvious variation commonly used in the art. Thus it would have been obvious to one having ordinary skill in the art to use non-linear extrapolation for its intended use.




Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Millot in view of Birdwell (US 20130173632 A1).

Regarding claim 10, Millot teaches the invention as claimed but does not explicitly teach wherein the forecasting is performed on a basis of historical data of a cumulative noise spectrum.
Birdwell, in the same field of endeavor teaches wherein the forecasting is performed on a basis of historical data of a cumulative noise spectrum. (Paragraphs 45, 32, 126, 52)
It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Millot to incorporate forecasting that is performed on a basis of historical data of a cumulative noise spectrum as taught by Birdwell in order to extract data most relevant to localization from the raw measurement data.

Claims 2 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Millot in view of Radja (US 20090172055 A1).

Regarding claim 2, Millot teaches the invention as claimed but does not explicitly teach wherein, when the time overlap of the synchronization cycles is not detected, a pseudorandom delay is introduced to the synchronization signal of at least one of the electronic devices.
Radja, in the same field of endeavor teaches wherein, when the time overlap of the synchronization cycles is not detected, a pseudorandom delay is introduced to the synchronization signal of at least one of the electronic devices. (Paragraphs 28-30, 65)
It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Millot to incorporate wherein, when the time overlap of the synchronization cycles is not detected, a pseudorandom delay is introduced to the 
Regarding claim 21, Millot teaches wherein the ambient noise analyzer (25Mi+1) comprises an analogue to digital converter (ADC) (50), a spectrum analyzer (38), a weighted noise level measurement unit (38), a comparator (38), a register of predetermined values of weighted noise level (52, 38 (predetermined set of frequencies are demodulated and/or synchronized)), a noise parameter change rate measurement unit (38), and a forecast unit (38). (Paragraphs 60, 21, 53, 76, 87, 21, 62-64, fig.2)
Millot does not explicitly teach a multiplier and a delay line.
Radja, in the same field of endeavor teaches a multiplier (MUX1 to MUXm) and a delay line (delay elements 110, 410) (Paragraphs 45, 60)
It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Millot to incorporate a multiplier and a delay line as taught by Radja in order to eliminate the deterministic nature of the sequence of numbers delivered as output and increase the randomness of the logic states.

Allowable Subject Matter
Claims 24-26 and 33-36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The references made herein are done so for the convenience of the applicant. They are in no way intended to be limiting. The prior art should be considered in its entirety.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDALLAH ABULABAN whose telephone number is (571)272-4755.  The examiner can normally be reached on Monday - Friday 7:00am-3:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.A./Examiner, Art Unit 3645                                                                                                                                                                                                        

/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645